Per Curiam:
The motion was in the alternative for an order directing plaintiff to serve a verified bill of particulars. The action was brought to recover for work, labor and services. The dates between which the services are alleged to have been performed having been set out in the complaint, there is no difficulty in the defendant pleading the Statute of Limitations, if it applies. No bill of particulars is needed before service of answer. The order appealed from should, therefore, be reversed, with ten dollars costs and disbursements, and the motion denied, with ten dollars costs. Present — Clarke, P. J., Dowling, Smith, McAvoy and Martin, JJ. Order reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs.